   Case 1:13-cv-07789-LGS Document 1562 Filed 03/01/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK




 In re Foreign Exchange Benchmark Rates Antitrust
 Litigation
                                                             No. 1:13-cv-07789-LGS



              X X X X X X X X ORDER FOR WITHDRAWAL OF COUNSEL
   NOTICE AND [PROPOSED]

              PLEASE TAKE NOTICE that, upon the annexed declaration, and subject

to the approval of the Court, Anand Sithian hereby withdraws as counsel for defendant

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.) and shall be removed

from the Case Management/Electronic Case Files (CM/ECF) notification list in the above-

captioned action. Kenneth A. Gallo and Michael E. Gertzman of Paul, Weiss, Rifkind,

Wharton & Garrison LLP will continue to represent MUFG Bank, Ltd. in this proceeding.

Dated: New York, New York
       February 26, 2021

                                           PAUL, WEISS, RIFKIND, WHARTON &
                                           GARRISON LLP


                                           /s/ Anand Sithian
                                           Anand Sithian
So Ordered.
                                           1285 Avenue of the Americas
                                           New York, NY 10019-6064
Dated: March 1, 2021                       Tel: 212-373-3000
       New York, New York                  asithian@paulweiss.com
    Case 1:13-cv-07789-LGS Document 1562 Filed 03/01/21 Page 2 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK




 In re Foreign Exchange Benchmark Rates Antitrust
 Litigation
                                                                No. 1:13-cv-07789-LGS



                       DECLARATION OF ANAND SITHIAN

I, ANAND SITHIAN, declare as follows:

                1.     I am an associate at the law firm Paul, Weiss, Rifkind, Wharton &

Garrison LLP (“Paul, Weiss”), counsel for MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-

Mitsubishi UFJ, Ltd.) in the above captioned case. I submit this declaration in compliance

with Local Rule 1.4 to notify the Court that I am withdrawing as counsel because I am

leaving the employ of Paul, Weiss.

                2.     Kenneth A. Gallo and Michael E. Gertzman of Paul, Weiss will

continue to represent MUFG Bank, Ltd. in this proceeding.

                3.     My withdrawal will not delay the matter or prejudice any party.

                4.     I am not retaining or charging a lien.


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

February 26, 2021                                     By: /s/ Anand Sithian
New York, New York                                       Anand Sithian




                                             2
   Case 1:13-cv-07789-LGS Document 1562 Filed 03/01/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

              I hereby certify under penalty of perjury pursuant to 28 U.S.C. § 1746 that,

on February 26, 2021, I caused a true and correct copy of the foregoing to be served upon

all parties to this litigation via the CM/ECF system, and upon MUFG Bank, Ltd. (f/k/a The

Bank of Tokyo-Mitsubishi UFJ, Ltd.) via email to Jonathan D. Perry, Esq., Assistant

General Counsel – Director, MUFG Bank, Ltd. at JPerry@us.mufg.jp.



February 26, 2021
New York, New York


                                                           /s/ Anand Sithian
                                                           Anand Sithian




                                           3
